DETAILED ACTION
	This office action is in response to the amendment filed on April 26, 2022.  In accordance with this amendment, claims 1, 4, 5, and 13 have been amended.
Claims 1-20 remain pending (claims 14-20 remain withdrawn from consideration as being related to a non-elected Group of method claims).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (claims 14-20 remain withdrawn), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 18, 2022, have been considered and made of record (note attached copy of forms PTO-1449).
Claim Interpretation
The Examiner again notes that independent claims 1 and 13 do not necessarily require the “matching ferrule” to the ferrule.  Claims 1 and 13 merely recite “A ferrule”, although some of the prior art does teach such a matching ferrule opposite to this ferrule of the claims.  Note the rejections below if such a “matching” ferrule is found in the reference.      

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jian US 2013/0163930 A1.
Jian US 2013/0163930 A1 teaches (ABS; Figs. 1, 2, 4, 5, 7; corresponding text, in particular paragraphs [0023] – [0053]; Claims) a ferrule (Figs. 1, 4, etc.) comprising: a ferrule matrix (material in 10 meets this structure) including an accommodating through hole 25, wherein one end of the accommodating through hole is located on a first surface of the ferrule matrix that faces a matching ferrule of the ferrule (for example, optical connected structure in Fig. 2 matches two ferrules); an optical transmission medium 20 (optical fiber) including a second surface that faces the matching ferrule, wherein the second surface of the optical transmission medium is an optical transmission surface (optical signals can be coupled into / out of the fiber 20), and the optical transmission medium is disposed in the accommodating through hole (location of fiber as in Figs.); and a reflective film 45 (see Fig. 4 and para [0042]) covering the first surface of the ferrule matrix (as in Fig. 4, meets the “cover” limitation), wherein a reflective band of the reflective film comprises at least a portion of a communication band of the optical transmission medium (the selective metal coating will inherently reflect “a communication band” of transmission of the optical fiber, para [0042]), and an anti-reflective film 40 (described as “coating”) located on one side of the optical transmission medium that faces the matching ferrule (note Fig. 4), wherein the anti-reflective film further covers at least a portion of the first surface of the ferrule matrix (both reflective film 45 and AR coating 40 “covers” the ferrule in a reasonable interpretation, because they both serve to protect/cover/block portions of the first surface of the ferrule matrix), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.
	Regarding dependent claim 2, the transmission medium includes an optical fiber core, and the reflective film 45 also has a through hole and covers the core from the above and below at certain angles, meeting all structure (for “covers”) of claim 2, because elements 45 orthographically projects from the end of the ferrule (Fig. 4). 
	Regarding claim 3, based on the frame-of-reference and direction of the incoming light/signal, the orthographic projection feature of element 45 also “covers” the core area, in a reasonable construction because unwanted light can arise from any angle in an ambient condition.
	Regarding claim 4, note the frame of reference of “orthographically projected” as in the locations in Fig. 1 and 4 (for the layers 40 and/or 45).  Also, this anti-reflection film in Jian will inherently be anti-reflective for at least one band of the transmission medium (the fiber, in operation).  
	Regarding claim 5, in Fig. 4 of Jian the anti-reflective film 40 is between the reflective film 40 and the fiber core, and also the AR film covers at least a portion of the first surface 17 of the ferrule matrix material.
	Regarding claim 6, the AR film is located in the through hole area of the reflective film 45 (see Fig. 4, in between the through hole of the film 45 and the fiber 20).
	Regarding claim 7, although the opposite or matching ferrule to Fig. 4 is not shown in Fig. 4, it is known and taught in the other Figs. 2, 5, 7, etc. that the ferrule is intended to be contacted to another ferrule, and all structure of claim 7 is found in Jian (AR coating is recessed from the reflective film/coating).
	Regarding dependent claim 8, a filler is met by the epoxy that is disposed in and fills a gap (see para [0023]), which is between the ferrule matrix material and the optical transmission medium, while the reflective film is disposed on one side of the filler being opposite to the (internal) filling epoxy material.
	Regarding independent claim 13, the housing can be met by the structure of 15 and/or 150, which functionally houses and contains the matched ferrules, while the features of reflective film 45 from Fig. 4 are not limited to only this figure.  Accordingly, all structure of claim 13 is met by Jian ‘930, as the remainder of claim 13 is found in claim 1 described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jian US 2013/0163930 A1, standing alone.
Regarding independent claim 1, Jian US 2013/0163930 A1 teaches (ABS; Figs. 1, 2, 4, 5, 7; corresponding text, in particular paragraphs [0023] – [0053]; Claims) a ferrule (Figs. 1, 4, etc.) comprising: a ferrule matrix (material in 10 meets this structure) including an accommodating through hole 25, wherein one end of the accommodating through hole is located on a first surface of the ferrule matrix that faces a matching ferrule of the ferrule (for example, optical connected structure in Fig. 2 matches two ferrules); an optical transmission medium 20 (optical fiber) including a second surface that faces the matching ferrule, wherein the second surface of the optical transmission medium is an optical transmission surface (optical signals can be coupled into / out of the fiber 20), and the optical transmission medium is disposed in the accommodating through hole (location of fiber as in Figs.); and a reflective film 45 (see Fig. 4 and para [0042]) covering the first surface of the ferrule matrix (as in Fig. 4, meets the “cover” limitation), wherein a reflective band of the reflective film comprises at least a portion of a communication band of the optical transmission medium (the selective metal coating will inherently reflect “a communication band” of transmission of the optical fiber, para [0042]) and an anti-reflective film 40 (described as “coating”) located on one side of the optical transmission medium that faces the matching ferrule (note Fig. 4), wherein the anti-reflective film further covers at least a portion of the first surface of the ferrule matrix.  Regarding intervening dependent claim 8, a filler is met by the epoxy that is disposed in and fills a gap (see para [0023]), which is between the ferrule matrix material and the optical transmission medium, while the reflective film is disposed on one side of the filler being opposite to the (internal) filling epoxy material.
Regarding further dependent claims 9-12 (from claim 1 and claim 8), Jian ‘930 does not expressly and exactly teach the specific features of the placement of the fiber (optical transmission medium) in claim 9 (reference plane being vertical to an axial direction), claim 10 (fiber protruding from the ferrule matrix), claim 11 (fiber recessed into the ferrule matrix), or claim 12 (reflective film covering a gap between the inner wall of the through hole and the circumferential side surface of the fiber).  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use different common placements and locations of the optical fiber in the ferrule, such as the ferrule/fiber design choices enumerated by claims 9-12, because Applicant has not disclosed that using those features of reference plane being vertical to an axial direction (claim 9), the fiber protruding from the ferrule matrix (claim 10), the fiber being recessed into the ferrule matrix (claim 11), or the reflective film covering a gap between the inner wall of the through hole and the circumferential side surface of the fiber (claim 12) provides an advantage, is used for a particular purpose, or solves a stated problem.  Further orientation are customary and ubiquitous in the optical ferrule fiber art and would have been immediately recognized by one having common skill in ferrules.  Further, there would require no undue experimentation to arrive at those features easily and clearly (without burden).  One of ordinary skill in the art, furthermore, would have expected Jian ‘930 to perform equally well with these features of claims 9-12 because these claim terms would have been easily recognized using common skill in optical communications.  Further, independent claim 1 is fully anticipated by plural prior art references listed above.  Therefore, it would have been an obvious matter of design choice to modify Jian ‘930 to obtain the invention as specified in claims 9-12.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there is no patentable distinctions found with any of the dependent claims over Jian ‘930, standing alone.

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 7-9), filed April 26, 2022, with respect to the Lee ‘023 and Hama ‘184 references have been fully considered and are persuasive.  The rejections to Lee ‘023 and Hama ‘184 as mailed on January 28, 2022 have been withdrawn.  However, the Examiner reserves the right to use the Lee ‘023 and/or Hama ‘184 references in future prior art rejections based on Applicant’s further amendments of independent claims 1 and 13.
Applicant's arguments filed April 26, 2022 (pages 7-9) regarding Jian ‘930 have been fully considered but they are not persuasive.  Applicant alleges that the metal coating of Jian ‘930 does not “cover” a portion of the front surface of the ferrule (page 9, lines 4-7).  The Examiner respectfully disagrees with this characterization of the claim language.  In Jian Fig. 4, the metal coating layer 45 does serve to “cover” at least a portion of the first surface of the ferrule matrix.  This is because the metal coating protects and prevents certain optical signals from impinging upon the ferrule at this front surface.  Simply because there is no direct contact of the metal coating and the front surface (as the AR layer 40 is therebetween) does not mean that Jian cannot meet the claimed structural features.  Further, Applicant’s own Figures show the ferrule matrix covered by a “anti-reflective film” 301 and then such AR film is then covered by a “reflective film” 303.  See Fig. 3, for example.  As such, Applicant’s own specification and drawings teach the same features as Jian, in which the ferrule front face is covered by an AR coating, and then the AR coating is covered by the reflective film.  For these reasons, Applicant’s arguments filed April 26, 2022 are not persuasive and the rejections to Jian ‘930 are maintained.  Accordingly, this action is made FINAL.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form reference A:

-Reference A to Wada US ‘573 is pertinent to an optical connecting ferrule that includes an anti-reflection coating/film/layer (30i Figs.) for the fiber transmission media.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                    
May 9, 2022